McAvoy, J.
(dissenting). The peculiar situation of the plot requires a different method of fixation of the owner’s compensation from that which would be applied to a plot in which frontage values were approximately equal all about. Here there is such a disparity in value between the frontages that a consideration of damage loss to the very valuable Fourth avenue lots as 100 feet deep city lots was warranted in estimating such damage.
*462The fact of common ownership of rear lots which by tacking may make new 100-foot lots is not to be regarded as a reason for reducing the owner’s compensation else benefit would be considered to adjoining land in assessing damage which violates the rule. The proofs of amounts for which neighboring lands sold gave basis for the damage awarded and,- therefore, we may not interfere on account of the value fixed.
Thé claimant is entitled to the actual value of the twenty-foot strip taken. The fact that the remaining plot still fronts on Park avenue is not relevant in fixing that value. The benefit must be paid for in the assessment and should' not be considered in determining damage.
For these reasons I dissent from the prevailing opinion and vote to affirm.
Final decree reversed and proceeding remitted to 'Special Term for a rehearing, with costs of this appeal to the appellant. Settle order on notice.